Title: Pennsylvania Assembly: Reply to the Governor, 9 February 1757
From: Pennsylvania Assembly
To: Denny, William


Under the quartering act of Dec. 8, 1756, public-house keepers were required to accommodate soldiers billeted on them for 4d. per diem, a rate at which they lost money though they were subject to fines for refusing billets. They petitioned the Assembly for relief on Jan. 3, 1757, and eight days later Franklin and others were appointed to bring in a bill to render “the Burden of quartering Soldiers more equal on the Publick Houses of this Province.” Reported on January 18, amended three days later, and passed on the 24th, the bill provided for an additional payment of 4d. per diem to innkeepers for each soldier quartered on them, to be sunk by a further tax of 2d. per gallon on all liquor sold at public houses in the province. On February 3 Governor Denny proposed five amendments, four of which the Assembly promptly agreed to. They sent the bill back to him, but Denny responded on the 7th with a message insisting that the tax be extended to all liquor sold in the province; otherwise the innkeepers, far from being relieved, would be further distressed by the loss of business caused by the discriminatory tax against them. Franklin and John Hughes drafted the reply printed below which was reported on February 8 and sent to Denny the next day.
 
May it please your Honour,
[February 9, 1757]
By our late Law, extending several Sections of the Act of Parliament, intituled, “An Act for punishing Mutiny and Desertion, and for the better Payment of the Army and their Quarters,” all the Publick-houses in this Province were subjected to the Billeting of Soldiers quartered within the same; and had the Circumstances of His Majesty’s Service admitted of their being quartered equitably and proportionably on all those Houses, the Bill we presented to your Honour would not have appeared to us necessary. But since it has been thought fit, that the whole Number quartered in the Province, should be billeted in Philadelphia, and the Publick Housekeepers throughout the rest of the Province bear no Part of the Burden, this Bill was intended to render it more equal among them all; not to take it from them, and lay it upon the People, which would be the Case, should your Honour’s proposed Amendment be acceded to; for if the Excise be made general, the Price must rise proportionally on the Commodity excised, and the Farmers and labouring People, who chiefly buy it of the Retailers, and consume it at their Harvests, and other Labour, must pay the Addition.
But the Publick-Housekeepers, who sell for the most Part by small Measure, and receive at the Rate of Ten Shillings per Gallon for Rum that perhaps costs them not more than Three Shillings, may, we think, afford to pay Two-pence a Gallon above the present general Excise of Four-pence, without any great Inconveniency; since the other Retailers, who are confined to sell by no less Measure than a Quart, cannot interfere with them in that most profitable Part of their Business.
We would beg Leave farther to observe, That at present the Soldiers billeted on the Publick-houses at Philadelphia, amount, on an Average, to about four for each House; and that the Expence of furnishing Quarters, and Necessaries in Quarters to each Man, at Four-pence per Diem, will in Three Months for four Men amount to Six Pounds; this the Publick-houses are at present supposed to be burdened with; but the Addition to their Excise, by the proposed Bill, would in few Instances exceed Thirty Shillings, and they would be repaid the Six Pounds. We conceive therefore, that the Payment of Thirty Shillings in a Year, could not occasion the Loss of a great Share of their Business, when the Payment or Expence of Six Pounds has no such Effect. And that dividing equally among the whole Number of Publick-houses, a Burden which at present lies wholly on a Part only, must, in the Nature of Things, make it lighter on that Part.
Whether the Fund proposed will be sufficient, we cannot say, as both its Produce, and the Continuance of the Soldiers here, are uncertain. If it should fall short, a future additional Provision may be made, when it shall be thought necessary. We therefore offer the Bill again to the Governor for his Assent: If he shall, upon Consideration of the Reasons above given, think fit to wave his Amendment, the Bill may afford those People some immediate Relief: If not, Affairs of greater Importance will not at present admit of our spending more Time about it.
